   Case 5:21-cv-10355-LJM-CI ECF No. 1, PageID.1 Filed 02/18/21 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN

 STEPHANIE WILSON                                CASE NO.:     5:21-cv-10355
 725 Washington St.
 Apartment #315
 Monroe, MI 48161
                                                 Judge
                         Plaintiff,

 vs.
                                                 COMPLAINT FOR BREACH OF
 UAW FORD RETIREMENT PLAN                        FIDUCIARY DUTY UNDER ERISA,
 P.O. Box 6050                                   FOR BENEFITS DUE UNDER AN
 Dearborn, MI 48121                              ERISA PLAN. FAILURE TO
                                                 PRODUCE DOCUMENTATION
 and                                             REQUIRED UNDER ERISA, AND
                                                 UNJUST ENRICHMENT
 UAW FORD RETIREMENT BOARD
 P.O. Box 6050
 Dearborn, MI 48121,

                         Defendants.

                                                 Mitchell E. Garner (P49340)
                                                 megarner@allottafarley.com
                                                 Jeremy T. Rodriguez (OH 0081495)
                                                 jrodriguez@allottafarley.com
                                                 Allotta | Farley Co. L.P.A.
                                                 2222 Centennial Road
                                                 Toledo, Ohio 43617
                                                 Ph.: (419) 535-0075
                                                 Fax: (419) 535-1935
                                                 Counsel for Plaintiff

       Now comes Stephanie Wilson, (“Plaintiff” or “Ms. Wilson”), who for her Complaint

against UAW Ford Retirement Plan and the UAW Ford Retirement Board, (“Defendants”), alleges

and avers as follows:
   Case 5:21-cv-10355-LJM-CI ECF No. 1, PageID.2 Filed 02/18/21 Page 2 of 12




                                   JURISDICTION AND VENUE

        1.       Plaintiff brings this action under the provisions of Sections 502(a)(1), (a)(3), (a)(4),

(c), (e) and (f) of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)

[29 U.S.C. §1132(a)(1), (a)(3), (a)(4), (c), (e) and (f)].

        2.       Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) and (c) and 29 U.S.C.

§1132(e)(2), as the Defendants reside in this judicial district and a substantial part of the events or

omissions giving rise to the claims at issue occurred in this judicial district.

                                               PARTIES

        3.       Ms. Wilson is an individual who is the surviving spouse of Mr. Eric Wilson. Ms.

Wilson resides at the address set forth above, is currently furloughed from her regular place of

employment, and her sole source of income consists of weekly unemployment benefits from the

State of Michigan and monthly Social Security payments as the widow of Mr. Eric Wilson.

        4.       Defendant UAW Ford Retirement Plan (the “Plan”) is a defined benefit pension

plan subject to the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

The Plan is sponsored by Defendant UAW Ford Retirement Board (the “Board”) and provides

pension benefits to retired employees (and eligible beneficiaries) who were covered by a collective

bargaining agreement between the Ford Motor Company and the United Autoworkers Union. In

addition to sponsoring the Plan and following the terms of the governing documents, the Board is

also charged with fulfilling all fiduciary duties imposed under ERISA. At this point, the Plaintiff

does not know whether the Plan Administrator is an employee of the Plan/Board or a third-party

administrator.




                                                    2
   Case 5:21-cv-10355-LJM-CI ECF No. 1, PageID.3 Filed 02/18/21 Page 3 of 12




                                               FACTS

       5.      Plaintiff incorporates Paragraphs 1 through 4 above as if fully rewritten herein.

       6.      Plaintiff and Mr. Eric Wilson were married on August 7, 1971. As of the date of

the marriage, Mr. Eric Wilson was employed as an autoworker and was working for the Ford

Motor Company. A copy of the marriage certificate is attached hereto as Exhibit A.

       7.      Sometime in 1984, Ms. Wilson and Mr. Eric Wilson began residing in separate

residences. However, despite ceasing to cohabitate, Plaintiff and Mr. Eric Wilson remained

married, never obtained a divorce or legal separation, and never attempted to remarry.

       8.      Following the physical separation, Ms. Wilson and Mr. Eric Wilson remained in

contact and continued to see one another.

       9.      At a time, unbeknownst to the Plaintiff, Mr. Eric Wilson retired from the Ford

Motor Company and elected to receive a retirement benefit under the Plan. Mr. Eric Wilson then

began receiving a monthly pension benefit in an amount unbeknownst to the Plaintiff.

       10.     Despite still being married to the Plaintiff, it appears based on the information the

Plaintiff has received from the Plan that Mr. Eric Wilson was receiving a monthly pension benefit

based on a single life annuity.

       11.     The Plaintiff never signed or executed a waiver of any joint and survivor annuity

benefits mandated by ERISA, nor have the Defendants produced such a waiver.

       12.     Mr. Eric Wilson died on October 24, 2018. A copy of Mr. Eric Wilson’s death

certificate is attached hereto as Exhibit B.

       13.     At no time prior to Mr. Eric Wilson’s death was Plaintiff aware that Mr. Wilson

was receiving a monthly pension benefit from the Plan.




                                                 3
   Case 5:21-cv-10355-LJM-CI ECF No. 1, PageID.4 Filed 02/18/21 Page 4 of 12




       14.     On December 14, 2018, Attorney Kate Weber sent a letter to the Plan on behalf of

Ms. Wilson making a claim for benefits as the surviving spouse of Mr. Eric Wilson and attached

thereto a copy of the marriage certificate (“Exhibit A”) and a letter from the Social Security

Administration showing her entitlement to widow’s benefits as the surviving spouse of Eric

Wilson. A copy of Ms. Weber’s letter is attached hereto as Exhibit C. A copy of the letter from the

Social Security Administrator referenced above is attached hereto as Exhibit D.

       15.     There is no record of a written response from the Plan to Ms. Weber’s letter.

       16.     Plaintiff then engaged another attorney, Christine Steinmetz, to assist her in this

matter. On May 10, 2019, Attorney Steinmetz sent a letter to the Plan on behalf of the Plaintiff

making a claim for benefits as the surviving spouse of Mr. Eric Wilson, a demand for plan

documents, a written explanation of the Plan’s determination thus far, and documentation

pertaining to Mr. Eric Wilson’s accrued benefit under the Plan. A copy of Attorney Steinmetz’s

letter is attached hereto as Exhibit E.

       17.     There is no record of a written response from the Plan to Attorney Steinmetz’s letter

which addresses the claim for benefits as a surviving spouse and documentation/information

requested therein.

       18.     The Plan sent a letter to Ms. Wilson dated August 16, 2019 stating that monies are

due to Mr. Eric Wilson that were unpaid prior to his death. The letter indicates that the payment is

payable to his estate and estimated to be $8,352.75. The letter does not address Ms. Wilson’s

previous claim for surviving spouse benefits or request for documentation. However, it is

addressed to her attention as the representative of Mr. Eric Wilson’s estate. A copy of the Plan’s

August 16, 2019 letter is attached hereto as Exhibit F.




                                                 4
    Case 5:21-cv-10355-LJM-CI ECF No. 1, PageID.5 Filed 02/18/21 Page 5 of 12




         19.      Ms. Wilson then retained the undersigned counsel to represent her in this matter.

On June 9, 2020, the undersigned counsel sent the Plan a letter serving as both a claim for benefits

and a request for documentation and the administrative record. Each of the Exhibits referenced

above were included with counsel’s letter. A copy of the June 9, 2020 letter is attached hereto as

Exhibit G. 1

         20.      On July 18, 2020, the Plan sent a letter to Ms. Wilson and the undersigned counsel

denying her claim for surviving spouse benefits. In response to the claim, the Plan stated the

following:

                  “Your initial claim to Survivor’s benefits has been denied by the
                  Plan Administrator pursuant to the terms of the Plan. Pursuant to the
                  Plan and/or Summary Plan Description (a copy of which is attached
                  for your review), Ford Motor Company – UAW Retirement Plan,
                  Article IV, Section 7(f); election for survivorship must have been
                  received by the Board before the first day of the month in which the
                  retiree has been married 18 months. However, if the election is made
                  after the retiree’s one year anniversary of his or her marriage but
                  before the end of the 18 month election period, the coverage shall
                  commence on the one year anniversary date and the applicable
                  reduction shall commence on the first day of the month following
                  the one year anniversary date. Unfortunately, the participant did not
                  inform the Board that he was married.” (emphasis added)

         21.      Despite the quoted provision above, the July 18, 2020 letter (referenced above and

attached hereto as Exhibit H) only included nine (9) pages of either the Summary Plan Description

(“SPD”) or Plan document. The request for a copy of the administrative record was ignored and

Ms. Wilson was told she could appeal the denial by filing a written request within sixty (60) days

of the determination.




1
  In addition to the Exhibits referenced above, the undersigned counsel also produced a letter from the Ohio
Department of Vital Statistics indicating it had no divorce on file for Mr. and Mrs. Wilson. As noted in the death
certificate, Mr. Wilson was living in Ohio at the time of his death. A copy of this letter is included with Exhibit G.

                                                          5
   Case 5:21-cv-10355-LJM-CI ECF No. 1, PageID.6 Filed 02/18/21 Page 6 of 12




         22.    On July 24, 2020, the undersigned counsel sent a letter to the Plan responding to

Exhibit H. This letter reiterated the request for the complete Plan document, SPD, administrative

record, along with a written response addressing the documentation attached to the claim for

surviving spouse benefits. The undersigned counsel indicated that he was unable to conduct a

proper appeal without the document/information requested above. A copy of this July 24, 2020

letter is attached hereto as Exhibit I.

         23.    On August 20, 2020, the Plan sent a letter to Ms. Wilson and the undersigned

counsel refusing the documentation and information request. Further, the Plan informed Ms.

Wilson and counsel that it would only produce the documentation requested upon receipt of a

subpoena. A copy of the Plan’s letter is attached hereto as Exhibit J.

                              COUNT I – Breach of Fiduciary Duty
                                Section 29 U.S.C. §1132(a)(1)(B)

         24.    Plaintiff incorporates all the recitations set forth in Paragraphs 1-23 above as if fully

restated herein.

         25.    As set forth above, Ms. Wilson is the surviving spouse of Mr. Eric Wilson. While

the parties separated, there is no record of a legal divorce or separation.

         26.    Ms. Wilson is currently receiving surviving spousal benefits from the Social

Security Administration as the surviving spouse of Mr. Eric Wilson.

         27.    Ms. Wilson contacted the Plan within two (2) months following the death of Mr.

Eric Wilson and made a claim for surviving spouse benefits under the Plan.

         28.    Ms. Wilson, through the undersigned counsel and previously retained counsels,

provided the Defendants with documentation establishing the facts raised in Paragraphs 25 and 26

above.




                                                   6
   Case 5:21-cv-10355-LJM-CI ECF No. 1, PageID.7 Filed 02/18/21 Page 7 of 12




       29.     Under 26 U.S.C. § 401(a)(11), a defined benefit plan must provide a Qualified Joint

and Survivor Annuity (“QJSA”) as the normal form of the benefit. A QJSA provides a benefit to

the surviving spouse following the death of a participant who was receiving benefits from the plan

at the time of his or her death. The percentage of the benefit available to the surviving spouse

depends upon the terms of the Plan but must be at least 50%.

       30.     Additionally, 26 U.S.C. § 417(a)(2) provides that the QJSA benefits awarded to a

spouse cannot be waived unless such spouse consents in writing to the designation of another

beneficiary (or form of benefits) and such written consent is witnessed by a plan representative or

a notary public.

       31.     The Plan has failed to produce, or otherwise allege, that such a written consent was

executed by Ms. Wilson.

       32.     Despite the evidence set forth above, the Plan has refused to accept her claim as the

surviving spouse of Mr. Eric Wilson and denied her benefits which are otherwise due to her under

both the terms of the Plan and applicable federal law.

       33.     Accordingly, Plaintiff brings this action to recover the benefits noted above, enforce

her rights under the terms of the Plan, and to clarify her rights to future benefits under the terms

of the Plan.

                   COUNT II – Enjoinment and Other Appropriate Equitable Relief
                                     29 U.S.C. §1132(a)(3)

       34.     Plaintiff incorporates all the recitations set forth in Paragraphs 1-33 above as if fully

restated herein.




                                                  7
    Case 5:21-cv-10355-LJM-CI ECF No. 1, PageID.8 Filed 02/18/21 Page 8 of 12




         35.     By refusing to provide the surviving spouse benefits to Ms. Wilson, the Plan is

engaging in a practice which violates both the IRS Code provisions noted in Paragraphs 29 and 30

above and the terms of the Plan. 2

         36.     Therefore, Ms. Wilson is requesting that the Court enjoin this denial which violates

the IRS Code provisions noted above, redress this violation, and enforce the applicable provisions

noted above.

                   COUNT III – Enjoinment and Other Appropriate Equitable Relief
                                      29 U.S.C. § 1132(a)(3)

         37.     Plaintiff incorporates all the recitations set forth in Paragraphs 1-36 hereof as if

fully restated herein.

         38.     As noted above, the Plan has not produced written evidence that it has otherwise

complied with the claims and appeals regulations set forth in 29 C.F.R. § 2560.503-1. This includes

written evidence responding to the claims made on Ms. Wilson’s behalf by attorneys Weber and

Steinmetz.

         39.     Moreover, the responses provided to the undersigned counsel were inadequate and

did not meet the requirements of 29 C.F.R. § 2560.503-1.

         40.     Additionally, the Defendants have refused to disclose the administrative record

related to Ms. Wilson’s claim for benefits.

         41.     The documents requested by the undersigned counsel (on two separate occasions)

and attorneys Weber and Steinmetz are required to be produced under both 29 U.S.C. § 1021 and

§1133.




2
  Counsel has not seen a complete copy of the Plan document or Summary Plan Description but assumes that the
Plan has received a favorable IRS determination letter and the current documents comply with applicable federal
law.

                                                        8
   Case 5:21-cv-10355-LJM-CI ECF No. 1, PageID.9 Filed 02/18/21 Page 9 of 12




        42.     In refusing to adequately respond to documentation and claims requests, the

Defendants have prevented Ms. Wilson from receiving a full and fair review as otherwise

mandated under ERISA.

        43.     Therefore, Ms. Wilson is requesting that the Court force the Plan to disclose the

documentation requested and to redress this violation by providing any appropriate equitable relief

that it deems proper to account for the hardship caused to the Plaintiff due to this violation.

               COUNT IV – Refusal to Disclose Requested Document and Information
                       29 U.S.C. § 1132(c) (Steinmetz Letter – Exhibit E)

        44.     Plaintiff incorporations all the recitations set forth in Paragraphs 1-43 hereof as if

fully restated herein.

        45.     As set forth above, Attorney Steinmetz made a valid claim for documentation

required to be produced by the Defendants. This request was made on May 10, 2019.

        46.     There is no written record of the Defendants responding to this request.

        47.     Therefore, Ms. Wilson is requesting that the Court award her the statutory penalty

for the failure to comply with the request made by Attorney Steinmetz on May 10, 2019.

        COUNT V – Refusal to Disclose Requested Documentation and Information
            29 U.S.C. §1132(c) (Undersigned Counsel Letter – Exhibit G)

        48.     Plaintiff incorporates all the recitations set forth in Paragraphs 1-47 hereof as if

fully restated herein.

        49.     As set forth above, the undersigned counsel made a valid claim for documentation

required to be produced by the Defendants. This request was made on June 9, 2020.

        50.     The Defendants responded by producing nine (9) pages of either the Plan document

or Summary Plan Description and ignored the request for a copy of the administrative record.




                                                  9
 Case 5:21-cv-10355-LJM-CI ECF No. 1, PageID.10 Filed 02/18/21 Page 10 of 12




        51.     Therefore, Ms. Wilson is requesting that the Court award her the statutory penalty

for the failure to comply with the request made by the undersigned counsel on June 9, 2020.

        COUNT VI – Refusal to Disclose Requested Documentation and Information
             29 U.S.C. § 1132(c) (Undersigned Counsel Letter – Exhibit I)

        52.     Plaintiff incorporates all the recitations set forth in Paragraphs 1-51 hereof as if

fully restated herein.

        53.     As set forth above, the undersigned counsel reiterated the request for

documentation required to be produced by the Defendants. This request was made on July 24,

2020.

        54.     The Defendants refused to disclose any additional documentation unless the

undersigned counsel produced a subpoena from a court of competent jurisdiction mandating

disclosure.

        55.     Therefore, Ms. Wilson is requesting that the Court award her the statutory penalty

for the failure to comply with the request made by the undersigned counsel on July 24, 2020

                               COUNT VII – Unjust Enrichment

        56.     Plaintiff incorporates all the recitations set forth in Paragraphs 1-55 hereof as if

fully restated herein.

        57.     By refusing to approve Ms. Wilson’s claim despite all the documentation and

applicable federal provisions noted above, the Plan has unjustly enriched itself by using the funds

that are otherwise due to Ms. Wilson to either pay other participant claims, offset plan expenses,

or invest in assets permitted under applicable federal law.

        58.     Therefore, Ms. Wilson is requesting that the Court provide any and all equitable

relief that it deems is appropriate and due to Ms. Wilson to account for the Plan’s unjust

enrichment.

                                                 10
Case 5:21-cv-10355-LJM-CI ECF No. 1, PageID.11 Filed 02/18/21 Page 11 of 12




                               PRAYER FOR RELIEF

    WHEREFORE, Plaintiff demands judgment against the Defendants as follows:

    A.    That the court award her a monthly survivor annuity benefit, at an amount currently

          unbeknownst to the Plaintiff, but as required under the terms of the Plan and

          applicable federal law; and

    B.    An award of damages, and interest thereon (based on the actuarial equivalence rate

          set forth in the Plan and as mandated by the IRS), of an amount unbeknownst to the

          Plaintiff but which represents the unpaid survivor benefits that Ms. Wilson should

          have received effective the first day of the month following the death of Mr. Eric

          Wilson; and

    C.    Statutory penalties for the failure to respond to the requests submitted by attorneys

          Weber, Steinmetz, and the undersigned counsel; and

    D.    Reasonable attorney’s fees and costs of this action; and

    E.    Such other legal or equitable relief that this Court deems appropriate.

                                                Respectfully submitted,


                                                /s/Jeremy T. Rodriguez
                                                Jeremy T. Rodriguez (0081495)
                                                jrodriguez@allottafarley.com
                                                Allotta | Farley Co. LPA
                                                2222 Centennial Road
                                                Toledo, Ohio 43617
                                                Phone: (419) 535-0075
                                                Fax: (419) 535-1935




                                           11
 Case 5:21-cv-10355-LJM-CI ECF No. 1, PageID.12 Filed 02/18/21 Page 12 of 12




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Complaint has been served upon the Secretaries

of Labor and Treasury in accordance with the rules set forth in 29 U.S.C. §1132(h).

                                                     /s/Jeremy T. Rodriguez
                                                     Jeremy T. Rodriguez (0081495)
                                                     jrodriguez@allottafarley.com
                                                     Allotta | Farley Co. LPA
                                                     2222 Centennial Road
                                                     Toledo, Ohio 43617
                                                     Phone: (419) 535-0075
                                                     Fax: (419) 535-1935




                                               12
